The opinion of the court was delivered by
Gummere, J.
The writ of error in this case brings up for review a judgment of the Court of Oyer and Terminer of the county of Hudson, entered upon a verdict convicting the plaintiff in error of murder of the first degree. The crime charged against him in the indictment upon which he was tried was the murder of his wife, and the defence interposed on his behalf was insanity. The court charged the jury, among other things, that “if you should find that he \i. e., the plaintiff in error] was, by reason of any disease of the mind at the time of the commission of this fatal act, incapable of distinguishing between right and wrong, in respect to that act which he was then doing, then you will acquit him of any degree of murder, then you will find him not guilty.”
It is' ui’ged, on behalf of the plaintiff in error, that this instruction to the jury of the test to be applied by them in determining whether the insanity of the prisoner, if it existed, was such as to relieve him from responsibility for his act, was erroneous; and it is insisted that the true rule, in cases of this kind, is that if a person, being insane, is impelled by an irresistible impulse to do the criminal act, he is not legally responsible for its commission, even if he was able at the time to distinguish between right and wrong, and knew the quality of the act done.
The instruction complained of is taken from the response of the English judges to the inquiry put to them by the *497House of Lords, in McNaghten’s Case, 10 Cl. & F. 210, as to what are the proper questions.to be submitted to a jury when a person, alleged to be afflicted with insane delusion, is charged with the commission of a crime, and insanity is set up as a defence. The answer of the judges to this question, delivered by Lord Chief Justice Tindal, was that the jury should be instructed that, “to establish a defence on the ground of insanity it must be clearly proved that, at the time of the committing of the act, the party accused was laboring under such a defect of reason, from disease of the mind, as not to know the nature and quality of the act he was doing, or, if he did know it, that he did not know that he was doing what was wrong.” The rule established by McNaghten’s case was, shortly after its publication in 1843, adopted by Chief Justice Hornblower in the case of State v. Spencer, 1 Zab. 196, and since that time has been universally accepted, by the criminal courts of this state, as the test to be applied in cases where insanity has been set up as a defence to an indictment.
A rule of such importance, which has become so completely imbedded in the administration of the criminal law, must be considered as no longer subject to challenge. Graves v. State, 16 Vroom 208; Genz v. State, ante p. 488. The instruction to the jury, which is complained of, being in accordance with the rule adopted in this state, cannot be successfully attacked.
It is not suggested, on behalf of the plaintiff in error, that the trial court erred in any other respect, either in the reception or rejection of testimony, or in its charge to the jury; but the entire record of the proceedings had upon the trial having been returned with the writ of error, it became our duty, in accordance with the provisions of the supplement to the “Act regulating proceedings in criminal cases,” approved May 9th, 1894 (Gen. Stat, p. 1154, § 170), to examine the whole of that record in order to ascertain whether the plaintiff in error, on the trial below, suffered manifest wrong or injury, whether by rejection of testimony, or in the charge *498made to the jury, or in the denial of any matter by the trial court which was a matter of discretion, or upon the evidence adduced upon the trial. This duty we have discharged with the care which the grave importance of the case demands, but a thorough scrutiny of all of the proceedings fails to disclose anything which indicates that the plaintiff in error has suffered wrong or injury in any of the ways adverted to.
The judgment below should be affirmed.
For affirmance—The Chancellor, Deptje, Dixon, Gum-mere, Mague, Van Syokel, Barkalow, Bogert, Dayton, Hendrickson, Krueger, Nixon. 12.
For reversal—None.